           Case 5:20-cv-01091-RAL Document 20 Filed 06/11/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CLAUDIA GRIFFIN,                  :
                                      :
               Plaintiff,             :
                                      :
        v.                            :
                                      :     CIVIL ACTION No. 20-01091
    ANDREW M. SAUL,                   :
    Commissioner of Social Security,  :
                                      :
               Defendant.             :
                                      :
                              MEMORANDUM OPINION

RICHARD A. LLORET                                                                        June 11, 2020
U.S. MAGISTRATE JUDGE

        Claudia Griffin was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Ms. Griffin contends that the ALJ’s unfavorable

decision was reached in error. Doc. No. 1, ¶ 10 (Complaint). Based on the allegations in

Ms. Griffin’s complaint, I ordered the parties to advise me whether the case should be

reversed and remanded for reconsideration by a properly appointed Administrative Law

Judge (“ALJ”), pursuant to Cirko ex rel. Cirko v. Commissioner of Social Security, 948

F.3d 148 (3d Cir. 2020). 1 Doc. No. 4.

        On June 10, 2020, the Commissioner of Social Security (“Commissioner”) filed a

motion requesting that this case be remanded, conceding that further evaluation of Ms.

Griffin’s claims is warranted. 2 Doc. No. 19 (Defendant’s Uncontested Motion to



1The parties consented to the jurisdiction of a United States Magistrate Judge to conduct all proceedings
in this case, pursuant to 28 U.S.C. § 636(c), including entry of final judgment. See Doc. No. 2 (Notice of
Commissioner’s General Consent); Doc. No. 11 (Ms. Griffin’s Consent Form).

2The Commissioner assures that he will refer Ms. Griffin’s case “to a different Administrative Law Judge
to further evaluate [Ms. Griffin’s] claims, offer [Ms. Griffin] the opportunity for a new hearing, and issue a
new decision.” Doc. No. 19, ¶ 3.
         Case 5:20-cv-01091-RAL Document 20 Filed 06/11/20 Page 2 of 2




Remand). The Commissioner has represented that Ms. Griffin’s counsel consented to his

request. See id.

       Having considered the parties’ briefing, I am granting the Commissioner’s

motion, reversing the final decision of the Commissioner, and remanding this matter to

the Commissioner for further proceedings.



                                               BY THE COURT:



                                               _s/Richard A. Lloret____________
                                               RICHARD A. LLORET
                                               U.S. Magistrate Judge
